Citation Nr: 0032539	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for a back disorder.  The 
veteran gave sworn testimony before the undersigned at a 
hearing at the RO in July 2000.  A transcript of that hearing 
is of record.  The matter is now before the Board for 
appellate consideration.  


REMAND

The veteran essentially contends that he has a chronic back 
disorder that originated in service as a result of an injury 
to his back from being loaded down with heavy sacks of 
potatoes.  The service medical records show that he gave a 
history of back pain for a back injury sustained in a motor 
vehicle accident prior to service in a report of medical 
history associated with his entrance examination in May 1966.  
Although he reportedly had a weak back since the injury, 
clinical examination failed to disclose a back disorder.  
During service, he was seen a number of occasions for 
complaints of low back pain.  X-rays of the lumbosacral spine 
in January 1967 were interpreted as demonstrating no 
significant abnormality.  Although there was thinning of the 
pars media bilaterally at L5, this was felt to be of no 
significance.  In February 1967, it was reported that the 
veteran had a chief complaint of intermittent low back pain 
following a motorcycle accident in 1965.  The pain was 
relieved by aspirin and Darvon.  It was reported that the 
pain appeared to be aggravated particularly by odious duties 
such as KP.  He was advised to get a bed board.  The 
provisional diagnosis was low back syndrome with probable 
secondary gain.  An evaluation in the orthopedic clinic later 
in February 1967 culminated in an impression of no 
significant orthopedic impairment demonstrated, and he was 
returned to full duty.  

When seen in the dispensary in March 1967, the veteran 
complained of pain in the small of the back, especially when 
standing for long periods of time.  He desired to be 
restricted from KP.  This request was refused.  The 
impression was chronic lumbosacral strain.  When seen again 
at the end of March, the claimed that he had sustained a back 
injury six months previously.  He was seen for complaints of 
back pain on a couple of later occasions, but when again 
evaluated in the orthopedic clinic in May 1967, no 
significant orthopedic disease was again demonstrated.  A 
history elicited at the time of his separation examination 
indicated that he had been treated for a back injury at San 
Pedro Hospital.  Although he gave a history of back pain, a 
chronic back disorder was not found on clinical examination.  

On an examination for VA in July 1999, the veteran indicated 
that he was released from prison a year and a half earlier 
after 14 years in various California institutions.  In 
addition to his complaint of back pain, he also noted 
stiffness of the back in the morning and reported that he had 
numbness in his left leg two to three times a week.  He 
claimed that he had injured his disc in service in 1966 when 
he had a l00-pound bag on potatoes on his back and another 
bag weighing about 100 pounds was "inadvertently placed."  
He said that he passed out at the time and was given spinal 
tap and injection.  Since that incident, he claimed, he had 
noted daily back pain that typically traveled to his left leg 
and was relatively constant.  He said that he began taking 
Motrin 15 years before and that 14 years previously, he had 
worked as an electrician.  A lumbar spine X-ray demonstrated 
no abnormality.  The diagnoses following examination were 
status post injury in service in 1966 with chronic lumbar 
strain, and left leg sciatica.  

The veteran testified in July 2000 that he had no problems 
with his back prior to service.  He said that he had been in 
a motorcycle accident quite some time before service and that 
he was hospitalized for observation.  He testified regarding 
the back injury he claimed he sustained as a result of the 
200-pound sacks of potatoes.  He said that he passed out and 
awakened in the infirmary with excruciating low back pain.  
He could not remember whether the pain radiated.  He said 
that he was in the infirmary for about two hours that he was 
returned to KP duty.  At discharge, he said, the condition of 
his back "wasn't that bad."  He had some pain, but he lived 
with it.  Following service, he worked various jobs.  He said 
that he had had problems with his back ever since service.  
He reported that he had not, because he could not work at 
heavy work, and had not been involved in any motor vehicle 
accident or filed any workers' compensation claims.  His back 
pain had increased in severity over the years.  

The veteran further testified that he had been treated 
through the California Department of Corrections from 1985 to 
about 1996 or 1997.  He said that he was treated at the 
California Rehabilitation Center, Corcoran, and Soledad but 
that most of his records likely were at the California 
Rehabilitation Center.  The veteran said that he had 
continued complaints of pain during this time and that he was 
being given Motrin.  He said that there were no medical 
treatment records that he could think of with respect to the 
period from about 1968 to 1978.  In addition, he testified 
that there were no reports of physical examinations for 
insurance or employment that could be obtained to support his 
claim.  

In October 2000, the veteran submitted an extract, apparently 
from prison records, showing that a staff physician in 
November 1992 had prescribed that the veteran have two 
mattresses available due to his chronic low back pain.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096.  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who treated 
him both before and after service for any 
back complaints.  With any necessary 
authorization, the RO should obtain these 
records and associate them with the 
claims file.  This should include any 
available medical records from the San 
Pedro, California, Hospital involving the 
veteran's treatment following his 
motorcycle accident in 1965.  This should 
also include any available treatment 
records from the California Department of 
Corrections from 1985 to about 1996 or 
1997, specifically from the California 
Rehabilitation Center, Corcoran, and 
Soledad.  If the veteran's prison medical 
records have been consolidated and sent 
to a central repository, the RO should 
contact that institution and attempt to 
obtain the veteran's records.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Following 
any further indicated development, the RO 
should readjudicate the claim for service 
connection for a back disorder.  

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



